Citation Nr: 0509248	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  01-04 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Ft. Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for diabetes mellitus.  The case was remanded in 
July 2003 for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for service connection for diabetes 
mellitus has been developed and obtained.  

2.  The veteran was clinically evaluated and found to not 
have diabetes during service in September 1993.  

3.  The first diagnosis of diabetes mellitus was in 
June 1998, three years after service discharge.  

4.  There is no competent medical evidence indicating that 
the veteran's current diabetes mellitus is related to his 
active service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent 
letters to the veteran in December 2001, and April 2004, 
which asked him to submit certain information, and informed 
him of the elements needed to substantiate a claim.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Thus, the veteran may be considered advised to submit any 
pertinent evidence in his possession.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a personal hearing in 
March 2000, which he did.  The veteran is not considered 
prejudiced by any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A medical opinion was requested and provided in connection 
with this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  

II.  Service Connection

The veteran claims that service connection is warranted for 
diabetes mellitus, based upon service incurrence.  He 
maintains that he had symptoms such as blurred vision and 
also had testing for diabetes, which he believes were the 
precursor of his eventual diagnosis for diabetes.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In addition, service connection for diabetes mellitus may be 
presumed if it is manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Following an extensive review of the evidence of record, to 
include service medical records, private and VA records after 
service, and testimony at personal hearing by the veteran in 
March 2000, the preponderance of the evidence demonstrates 
that the veteran's diabetes mellitus did not occur in service 
or within the one year presumptive period after service 
discharge.  

While in service, the veteran had a laboratory test which 
showed that in September 1989, he had an elevated blood 
glucose of 117.  The veteran's service medical records also 
showed the veteran was evaluated for diabetes mellitus in 
August 1993 when he experienced an episode of a shaky 
feeling, lightheadedness, and slight shortness of breath.  
Questionable diabetes mellitus was the assessment and he then 
was scheduled for evaluation to determine if he had the 
disorder.  The next month, he had a follow up and the 
assessment was there was no diabetes.  

After service, the veteran had a high blood glucose finding 
of 288 in July 1996 and 174 in December 1997.  In June 1998, 
he had an initial diagnosis of noninsulin dependent diabetes 
mellitus.  It was noted that he had been diagnosed with 
glucose intolerance two years prior, when he had a high 
glucose tolerance test, but this was attributed to use of 
steroids for hives at that time, and that six months later, a 
hemoglobin test was normal.   

The veteran underwent VA examination in December 1998 which 
indicated that the examiner had reviewed the veteran's VA 
medical records, and his entire service medical records, and 
saw no medical stigmata associated with diabetes, to include 
his dental records.  Specifically, the veteran had numerous 
events of fasting blood sugars that were within the normal 
range.  Additionally, an October 2004 VA examination report 
provided an opinion in which the examiner concluded the 
veteran did not carry the diagnosis of diabetes mellitus 
prior to 1996, at least, and he found nothing during the 
veteran's tenure in service that indicated that he had 
diabetes mellitus at that time.  

The veteran testified at a personal hearing in March 2000.  
At that time, he indicated that he believed that he exhibited 
symptoms of diabetes mellitus while he was on active duty.  
The veteran also submitted copies of medical research on 
diabetes mellitus. The research documents do not address the 
veteran's specific situation.  The veteran's contention 
regarding the cause of his disability is not probative, since 
as a layperson he is not competent to provide medical 
opinions that otherwise require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Both the VA 
examiner in December 1998 and the most recent VA examiner in 
October 2004, indicated that the veteran's diabetes was not 
associated with service.  His initial VA examination after 
service in May 1995, found no indication of any 
symptomatology related to diabetes, nor did the veteran claim 
any symptoms of diabetes at that time.  The first evidence of 
diabetes mellitus clinically diagnosed was in 1998, at least 
three years after service.  The VA examiner of October 2004 
indicated that the veteran had no diagnosis of diabetes 
mellitus prior to 1996.  Even considering that, the only 
symptomatology that could be related to diabetes in 1996 was 
elevated blood glucose in July 1996, more than one year after 
service discharge.  Therefore, based on a thorough review of 
the record, service connection for diabetes mellitus is not 
warranted.  


ORDER

Service connection for diabetes mellitus is denied.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


